DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 recites the limitation "the connection substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 

a sensing element in claim 1; and
a sensing element in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”).

As for claim 1, Speldrich discloses a flow sensor package comprising:
a first substrate (120) comprising an etched portion (see Fig. 3 and step 440);
a dielectric region (138) located on a first side (top) of the first substrate (see Fig. 3), wherein the dielectric region (138) comprises at least one dielectric membrane (138) located over the etched portion of the first substrate (see Fig. 3);
a sensing element (102; 128, 140, 142) located on or within the dielectric membrane (see Fig. 3).
a second substrate (122) adjoining a second side (bottom) of the first substrate (120), wherein the first side of the first substrate and the second side of the first 
a flow inlet channel and a flow outlet channel (see Fig. 3), wherein the second substrate (122) comprises two opposing surfaces (see Fig. 3), wherein one (top of 122) of the opposing surfaces is adjacent to the sensing channel, the flow inlet channel and the flow outlet channel (see Fig. 3).
Speldrich does not disclose that the flow inlet channel and the flow outlet channel are formed at a boundary between the first substrate and the second substrate.  Instead, Speldrich discloses that the flow inlet channel and the flow outlet channel are formed as openings through the second substrate to allow a fluid to flow through the sensing channel to the sensing element (see Fig. 3).
However, Beck discloses (see Fig. 7) a flow inlet channel and a flow outlet channel that are formed at a boundary between a first substrate (750) and a second substrate (752).  Beck discloses that this arrangement is an alternative (paragraphs [0028] and [0029]) to an arrangement (see Fig. 5) in which the flow inlet channel and the flow outlet channel are formed as openings through the second substrate (552).  Beck discloses that both arrangements allow a fluid to flow through the sensing channel to the sensing element (see Figs. 5 and 7 and paragraphs [0024], [[0028] and [0029]).
Because Beck and Speldrich both disclose arrangements of a flow inlet channel and a flow outlet channel that allow a fluid to flow to a sensing element, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of Beck for the arrangement of 

As for claim 2, Speldrich as modified by Beck discloses electrical connections (Speldrich: connecting 128, 140, 142 to 106-116) on an outer surface of the dielectric region (see Fig. 1).

As for claim 3, Speldrich as modified by Beck discloses that the etched portion of the first substrate has sloped side walls (Speldrich: see Fig. 3 and Beck: see Fig. 7).

As for claim 5, Speldrich as modified by Beck discloses that the second substrate (Speldrich: 122) is configured such that a top surface (Speldrich: i.e. top of 122 below 138) of the sensing channel is substantially flat (Speldrich: see Fig. 3).

	As for claim 9, Speldrich as modified by Beck discloses that the second substrate (Speldrich: 122) comprises a planar substrate sheet comprising two opposing parallel flat surfaces (Speldrich: see Fig. 3), and wherein one of the parallel flat surfaces (Speldrich: top of 122 below 138) is adjacent to the sensing channel (Speldrich: 130), the flow inlet channel (Speldrich: left side of 130) and the flow outlet channel (Speldrich: right side of 130 and Beck: Fig. 7).



As for claim 20, Speldrich discloses a method of manufacturing a flow sensor package, the method comprising:
forming a first substrate (120) comprising a cavity portion (step 440);
forming a dielectric region (138) located on a first side of the first substrate (Fig. 3), wherein the dielectric region (138) comprises at least one dielectric membrane (138) located over the etched portion of the first substrate (see Fig. 3);
forming a sensing element (102, 128, 140, 142) located on or within the dielectric membrane (see Fig. 3); and
forming a second substrate (122) adjoining a second side of the first substrate (see Fig. 3), wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 3), and wherein the first substrate and the second substrate cooperate to form a sensing channel (130) through the flow sensor package (see Fig. 3), and
wherein the second substrate (122) comprises two opposing surfaces (see Fig. 3), and wherein a flow inlet channel and a flow outlet channel are formed (see Fig. 3), and wherein one (top of 122) of the opposing surfaces is adjacent to the sensing channel, the flow inlet channel and the flow outlet channel (see Fig. 3).
Speldrich does not disclose that the flow inlet channel and the flow outlet channel are formed at a boundary between the first substrate and the second substrate.  
However, Beck discloses (see Fig. 7) a flow inlet channel and a flow outlet channel that are formed at a boundary between a first substrate (750) and a second substrate (752).  Beck discloses that this arrangement is an alternative (paragraphs [0028] and [0029]) to an arrangement (see Fig. 5) in which the flow inlet channel and the flow outlet channel are formed as openings through the second substrate (552).  Beck discloses that both arrangements allow a fluid to flow through the sensing channel to the sensing element (see Figs. 5 and 7 and paragraphs [0024], [[0028] and [0029]).
Because Beck and Speldrich both disclose arrangements of a flow inlet channel and a flow outlet channel that allow a fluid to flow to a sensing element, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of Beck for the arrangement of Speldrich to achieve the predictable result of allowing a fluid to flow to the sensing element.

Claims 1, 2, 5, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,981,410 issued to Seki et al. (“Seki”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”).

As for claim 1, Seki discloses a flow sensor package comprising:
a first substrate (124) comprising an etched portion (106);

a sensing element (112) located on or within the dielectric membrane; and
a second substrate (102) adjoining a second side (bottom side in Fig 1) of the first substrate (124), wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 1), and wherein the first substrate and the second substrate cooperate to form a sensing channel through the flow sensor package (see Fig. 1); and
a flow inlet channel (107) and a flow outlet channel (108), wherein the second substrate (102) comprises two opposing surfaces (see Fig. 1), wherein one (top of 102) of the opposing surfaces is adjacent to the sensing channel, the flow inlet channel and the flow outlet channel (see Fig. 1).
Seki does not disclose that the flow inlet channel and the flow outlet channel are formed at a boundary between the first substrate and the second substrate.  Instead, Seki discloses that the flow inlet channel and the flow outlet channel are formed as openings through the second substrate to allow a fluid to flow through the sensing channel to the sensing element (see Fig. 1).
However, Beck discloses (see Fig. 7) a flow inlet channel and a flow outlet channel that are formed at a boundary between a first substrate (750) and a second substrate (752).  Beck discloses that this arrangement is an alternative (paragraphs [0028] and [0029]) to an arrangement (see Fig. 5) in which the flow inlet channel and 
Because Beck and Seki both disclose arrangements of a flow inlet channel and a flow outlet channel that allow a fluid to flow to a sensing element, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of Beck for the arrangement of Seki to achieve the predictable result of allowing a fluid to flow to the sensing element.

As for claim 2, Seki as modified by Beck discloses electrical connections (Seki: 114, 115, 116) on an outer surface of the dielectric region Seki: (see Fig. 2).

As for claim 5, Seki as modified by Beck discloses that the second substrate (Seki: 102) is configured such that a top surface (Seki: portion of 102 below 124B) of the sensing channel is substantially flat (Seki: see Fig. 1).

As for claim 20, Seki discloses a method of manufacturing a flow sensor package, the method comprising:
forming a first substrate comprising an etched portion (Fig. 1 and col. 4,lines 11-13);
forming a dielectric region (113) located on a first side of the first substrate (see Fig. 1), wherein the dielectric region (113) comprises at least one dielectric membrane located over the etched portion of the first substrate (see Fig. 1);

forming a second substrate (102) adjoining a second side of the first substrate, wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 1), and wherein the first substrate and the second substrate cooperate to form a sensing channel through the flow sensor package (see Fig. 1); 
wherein the second substrate (122) comprises two opposing surfaces (see Fig. 1), and wherein a flow inlet channel (7) and a flow outlet channel (8) are formed (see Fig. 1), and wherein one (top of 102) of the opposing surfaces is adjacent to the sensing channel, the flow inlet channel and the flow outlet channel (see Fig. 1).
Seki does not disclose that the flow inlet channel and the flow outlet channel are formed at a boundary between the first substrate and the second substrate.  Instead, Seki discloses that the flow inlet channel and the flow outlet channel are formed as openings through the second substrate to allow a fluid to flow through the sensing channel to the sensing element (see Fig. 1).
However, Beck discloses (see Fig. 7) a flow inlet channel and a flow outlet channel that are formed at a boundary between a first substrate (750) and a second substrate (752).  Beck discloses that this arrangement is an alternative (paragraphs [0028] and [0029]) to an arrangement (see Fig. 5) in which the flow inlet channel and the flow outlet channel are formed as openings through the second substrate (552).  Beck discloses that both arrangements allow a fluid to flow through the sensing channel to the sensing element (see Figs. 5 and 7 and paragraphs [0024], [[0028] and [0029]).


As for claim 22, Seki as modified by Beck discloses a connection substrate (Seki: 105) electrically connected to bond pads (Seki: 114) on an exterior surface of the dielectric region (Seki: see Figs. 1 and 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 9, further in view of U.S. Patent 8,033,180 issued to Morales et al. (“Morales”).

As for claim 10, Speldrich as modified by Beck discloses the flow sensor package according to claim 9 (see the rejection of claim 9 above).
Speldrich as modified by Beck does not disclose that the first substrate and the second substrate are configured such that one or both of the flow inlet channel and the flow outlet channel have a large cross-section at a peripheral end than at an end closest to the sensing channel.
However, Morales discloses a first substrate (106) and a second substrate (102) that are configured such that one or both of a flow inlet channel (310) and a flow outlet 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow inlet channel and flow out let channel of Speldrich and Beck to have the larger cross-sections as disclosed by Morales in order to allow the flow sensor to be connected to tubes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 8,677,818 issued to Landsberger et al. (“Landsberger”).

As for claim 12, Speldrich as modified by Beck discloses a flow sensor package according to claim 1 (see the rejection of claim 1 above).
Speldrich as modified by Beck does not disclose a third substrate adjoined to the second substrate on an opposite side of the second substrate to the sensing channel.
However, Landsberger discloses a third substrate (14) adjoined to a second substrate (6) on an opposite side of the second substrate (6) to a sensing channel (see Fig. 3d).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second substrate of .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 6,898,981 issued to Boillat et al. (“Boillat”).

As for claim 13, Speldrich as modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above).
Speldrich as modified by Beck does not disclose that the etched portion of the first substrate defines at least two etched cavities and one or more connecting channels, and wherein the etched cavities are fluidly connected to each other by the connecting channels.
However, Boillat discloses an etched portion (Boillat: underside of 33) of a first substrate (Boillat: 12) that defines at least two etched cavities (Boillat: 28, 30) and one or more connecting channels (Boillat: 32), and wherein the etched cavities (Boillat: 28, 30) are fluidly connected to each other by the connecting channels (Boillat: see Figs. 2, 4).

As for claim 14, Speldrich as modified by Beck and Boillat discloses the flow sensor package according to claim 13 (see the rejection of claim 13 above) and that the 
wherein the dielectric region comprises a plurality of sensing elements (Speldrich: 102; 128, 140, 142 and Boillat: 16), wherein each of the plurality of sensing elements is formed with a separate dielectric membrane (Speldrich: 138 and col. 3, lines 4-7 and Boillat: see Fig. 1).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 8,286,478 issued to Speldrich et al. (“Speldrich’478”).

As for claim 16, Speldrich as modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above) and that the sensor package comprises a heating element (Speldrich: 128) located within the dielectric membrane (Speldrich: col. 3, lines 4-7). 
Speldrich as modified by Beck does not disclose that the dielectric membrane comprises one or more discontinuities located between the heating element and an edge of the dielectric membrane.
However, Speldrich’478 discloses a dielectric membrane (20, 32) that comprises one or more discontinuities (42, 44) located between a heating element (26) and an edge of the dielectric membrane (see Fig. 4).
.

Claims 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,981,410 issued to Seki et al. (“Seki”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claims 1 or 22, further in view of U.S. Patent 6,971,266 issued to Kawai (“Kawai”) and U.S. Patent 9,282,389 issued to Khenkin et al. (“Khenkin”).

As for claim 19, Seki as modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above) and that a connection substrate (Seki: 105) comprises a printed circuit board (Seki: PCB) material (Seki: col. 3, lines 9-10).
Seki as modified by Beck does not disclose that the connection substrate comprises a semiconductor chip, and the semiconductor chip comprises integrated circuitry, in part, because Seki does not disclose that the connection substrate is connected to the dielectric region in a spin-chip configuration.  Instead, Seki discloses that the connection substrate is connected to the dielectric region in a wire-bonding configuration to create electrical connections (Seki: col. 6, lines 9-11).

Because Seki and Kawai and Khenkin each disclose methods for electrically connecting a connection substrate with a dielectric region, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the spin-chip configuration of Khenkin for the wire-bonding configuration of Seki to achieve the predictable result of providing an electrical connection between the connection substrate and the dielectric region.
Seki as modified by Beck, Kawai and Khenkin discloses a connection substrate (Seki: 105 and Khenkin: 310, 335) that comprises a semiconductor chip (Khenkin: 510), and that the semiconductor chip comprises integrated circuitry (Khenkin: col. 4, lines 37-41).
 
As for claim 21, Seki as modified by Beck discloses the flow sensor package according to claim 22 (see the rejection of claim 22 above).
Seki as modified by Beck does not disclose a sealant between the dielectric region and the connection substrate, in part, because Seki does not disclose that the connection substrate is connected to the dielectric region in a spin-chip configuration.  Instead, Seki discloses that the connection substrate is connected to the dielectric 
However, Kawai discloses that a spin-chip configuration can be substituted for a wire-bonding configuration to create electrical connections (Kawai: col. 5, lines 14-19).  Khenkin discloses how a dielectric diaphragm region (Khenkin: 330) can be connected to a connection substrate (Khenkin: 310, 335) in a spin-chip configuration using solder balls (Khenkin: 320), or bumps, or pillars formed of copper or gold to create electrical connections.
Because Seki and Kawai and Khenkin each disclose methods for electrically connecting a connection substrate with a dielectric region, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the spin-chip configuration of Khenkin for the wire-bonding configuration of Seki to achieve the predictable result of providing an electrical connection between the connection substrate and the dielectric region.
Seki as modified by Beck, Kawai and Khenkin discloses a sealant (Khenkin: 210) between the dielectric region (Seki: 113 and Khenkin: 105) and the connection substrate (Seki: 105 ad Khenkin: 310).

As for claim 23, Seki as modified by Beck discloses the flow sensor package according to claim 22 (see the rejection of claim 22 above).
Seki as modified by Beck does not disclose that the connection substrate is electrically connected to the bond pads using solder balls, or bumps or pillars formed of copper or gold, in part, because Seki does not disclose that the connection substrate is 
However, Kawai discloses that a spin-chip configuration can be substituted for a wire-bonding configuration to create electrical connections (Kawai: col. 5, lines 14-19).  Khenkin discloses how a dielectric diaphragm region (Khenkin: 330) can be connected to a connection substrate (Khenkin: 310, 335) in a spin-chip configuration using solder balls (Khenkin: 320), or bumps, or pillars formed of copper or gold to create electrical connections.
Because Seki and Kawai and Khenkin each disclose methods for electrically connecting a connection substrate with a dielectric region, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the spin-chip configuration of Khenkin for the wire-bonding configuration of Seki to achieve the predictable result of providing an electrical connection between the connection substrate and the dielectric region.
Seki as modified by Beck, Kawai and Khenkin discloses that the connection substrate (Seki: 105 and Khenkin: 310, 335) is electrically connected to the bond pads (Seki: 114) using solder balls (Khenkin: 320), or bumps or pillars formed of copper or gold.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15, the prior art of record and the examiner’s knowledge does not disclose or suggest at least two dielectric membranes that have different areas, wherein a sensing channel comprises a plurality of sensing channel regions each corresponding to one or more of a plurality of sensing elements, and wherein each of the plurality of sensing channel regions has a different cross-section.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853